MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICE CASTLES,
(dissenting):
We dissent. The order declaring a mistrial as a result of a deadlocked jury was made on June 29, 1973. It was not until December 2, 1973, that the effort to, in effect, impeach a jury verdict was made.
In the transcript of proceedings taken before Judge Keller on December 3, 1973, Judge Keller inquired specifically as to Judge Dussault’s recollections; counsel had not even inquired. Nor was the bailiff questioned. Judge Keller carefully inquired and finally ruled. Judge Keller stated in part:
“MR. SHEA: For the record, Your Honor could the Court state the grounds for denying the motion?
“THE COURT: Yes. This is an effort to in essence impeach a verdict of a jury or virtually to bring out what a true verdict was, one in open Court before the jury announced that they cannot agree upon a verdict and the jury was discharged at that time for the reason that they could not agree upon a verdict and nothing further was done at that time. * * * The motion is denied for the reason that this jury has been discharged and this effort to find out what that jury did comes in the first instance some days after — the first Motion for Acquittal was filed some days after the jury had been discharged and with respect to the part that the inference that the Court had misinstructed the jury, that comes months after the jury had been discharged and in both cases well after the possibility for the jury to be contacted by other persons could have occurred. * * *
“The first motion is to instruct the Defendant and his counsel and as far as the Court is concerned, it means all parties to the Defendant and his counsel, not to indicate in any way that the *200jury previously impaneled in this case was at one point in the deliberations 11 to 1 for complete acquittal. * * * In as far as voir diring this jury panel is concerned, they cannot go into what the alleged vote was of that jury. * * *”
Then later the following exchange appears:
“MR. SHEA: For the record, Your Honor, I would request so that all the facts may be brought out before the Court and I have no objection. In fact, I make the request that the Court inquire of both bailiffs — they are both here today as I understand it — as to what the communications were made from the jury to them to the judge and back to them and back to the jury again. And also I would be willing to go in to ask the Court that presided at that time as to any recollections he may have of the circumstances.
“THE COURT: Do you want me to inquire?
“MR. SHEA: Yes sir, so a record can be made.
“THE COURT: Now are you done with your motion and ready to go?
“I am satisfied that what you are doing in this case, the main reason, as far as I am concerned, is that your Motion for Acquittal is denied, that the salient point, if it is salient, that comes up, comes up in December and this case was tried in June. Is that correct?
“MR. DESCHAMPS: Yes, that is correct.
“MR. SHEA: The last of June, yes sir, Your Honor.
“THE COURT: And frankly I am satisfied that that is something that you should have ascertained right after this case was over and if there was any validity to your motion that it would have been as a result of diligent work on your part. The only reason that I say that is because I want you to be aware of what my feelings are, Mr. Herron. I want you to be satisfied now when I ask you, are you satisfied with the services rendered by your counsel, your counsel that is going to represent you in this case.”
*201The majority opinion states that the affidavits were not used to impeach a jury verdict. But clearly the Court is allowing, by affidavit of one juror of recollections five months later, the impeachment of the jury’s deadlock or failure to reach a verdict. To do that the majority is disregarding the hearing transcript where Judge Keller noted that there was no record of any communication between the Judge, the bailiff, and the jury. Now, five months later, this is attempted to be shown by recollections of the jury foreman.
We would affirm the judgment in all particulars.